COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Ranfery Palacios v. The State of Texas

Appellate case number:   01-11-00311-CR and 01-11-00312-CR

Trial court case number: 1177546 and 1191389

Trial court:             208th District Court of Harris County

       Appellant’s court-appointed counsel filed a brief concluding that the above-referenced
appeal is frivolous and a motion to withdraw as counsel. See Anders v. California, 386 U.S. 738,
744, 87 S. Ct. 1396, 1400 (1967).

       The motion to withdraw as counsel is ordered taken with the case.

       It is so ORDERED.


Judge’s signature: /s/ Justice Bland
                    Acting individually    Acting for the Court


Date: September 11, 2012


       It is so ORDERED.